SIMPSON, J.
This AA'as an action by the appellee against the appellant for damages on account of an injury to his Avife Avhile attempting to get on the car of defendant. The first and second assignments of error insisted on relate to the action of the court in refusing* to alloAV defendant to lay a predicate for contradicting* plaintiff as a Avitness, and to introduce a part of the an-SAver of the plaintiff to interrogatories propounded to him by the defendant, Avithout introducing the entire deposition. The defendant asked said Avitness, on cross-examination, whether he had not, in his Avritten answer to interrogatories, stated that his wife was injured Avhile alighting from the car. If there Avas error in this ruling of the court, it Avas without injury, as the entire deposition is incorporated in the bill of exceptions, and shows that the word “alighting” is clearly either a clerical mistake, or a misapprehension on the part of the Avitness as to its meaning, as the context shoAvs clearly that he was speaking of his wife’s attempting to get on the car, so that there Avas really no contradiction.
*438There was no error in the refusal of the court to give charge No. 3, requested by the defendant. Said charge was abstract; there being no testimony to the effect that plaintiff’s wife attempted to board the car “in the dark.”
There was no error in overruling the motion for a new trial on the ground that the damages are excessive. We cannot say that the damages assessed in this case are so excessive as to justify us in holding that the new trial should be granted, under the rules which have been adopted by this court as to reviewing the action of the lower courts on application for new trials.
The judgment of the court is affirmed.
Tyson, C. J., and Dowdell and Denson,.JJ., concur.